Citation Nr: 0119809	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-39 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability identified as amputation of the 
right great toe claimed as the result of treatment at 
Department of Veterans Affairs medical facilities from 1992 
to April 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to December 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1996, in which the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability identified as amputation of the 
right great toe claimed as the result of treatment at VA 
medical facilities from 1992 to April 1994.  The veteran 
subsequently perfected an appeal of that decision.  A hearing 
on this claim was held in October 1998, before the 
undersigned Board member, who was designated by the chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).

In December 2000, this case was remanded to the RO for 
additional development.  On remand the RO again denied the 
veteran's claim.  Accordingly, the case is back before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is competent evidence that the veteran's right 
great toe MSRA infection was incurred during VA treatment.

3.  There is competent evidence that the amputation of the 
veteran's right great toe was related, in part, to the MSRA 
infection incurred during VA treatment.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional disability identified 
as amputation of the right great toe based on treatment at VA 
facilities from 1992 to April 1994 are met.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102 (2000), 
3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  In addition to eliminating the well-
groundedness requirement, the statute also amplified the duty 
to assist itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  This assistance specifically 
includes obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  
The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case the duty to assist has been satisfied.  
All treatment records identified by the veteran have either 
been obtained by the RO or submitted by the veteran himself.  
Additionally, the record has been reviewed by several medical 
professionals with regard to the veteran's right great toe 
amputation.  Furthermore, through the statements of the case 
the veteran and his representative have been furnished 
adequate notice, as provided for by VCAA.  Accordingly, a 
remand to the RO for initial consideration in light of VCAA 
is not necessary, and the veteran is not prejudiced by the 
Board's decision to not do so, particularly in light of the 
disposition below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

With regard to the law governing claims filed pursuant to 
38 U.S.C.A. § 1151, the Board notes that in 1994, the United 
States Supreme Court affirmed decisions of the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) and the United 
States Federal Circuit Court of Appeals, which had 
essentially found that the statutory language of 38 U.S.C.A. 
§ 1151 in effect at the time the claim was filed simply 
required a causal connection, and that the elements of fault 
or negligence were not a valid part of the implementing 
regulation.  See Brown v. Gardner, 513 U.S. 115 (1994).  (The 
statute has since been modified, effective October 1, 1997, 
to require VA fault as an element necessary to establish 
entitlement to the benefit sought.  However, the veteran is 
entitled to have his claim considered under the (more 
liberal) statutory provisions in effect at the time his claim 
was filed.   
The version of the statute controlling in this case provides, 
in pertinent part, that where any veteran shall have suffered 
an injury, or an aggravation of an injury, as the result of 
VA hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  The Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply requires a 
causal connection but that not every additional disability is 
compensable.  In light of the Supreme Court's decision, the 
VA changed 38 C.F.R. § 3.358(c)(3), the regulation 
implementing 38 U.S.C.A. § 1151, to eliminate the requirement 
of fault.

The revised regulation precludes compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment, or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
38 C.F.R. § 3.358(c)(3) (1996).  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  Id.  Accordingly, the ultimate issue 
before the Board in the present case is whether the VA's 
treatment of the veteran from 1992 to April 1994 resulted in 
the subsequent amputation of his right great toe.   

Essentially, the medical evidence shows that the veteran was 
treated by the VA on an outpatient basis from 1992 to 
December 1993 for a right foot ulcer due to his diabetes 
mellitus.  On January 10, 1994, he was hospitalized at a VA 
medical facility due to this condition.  The results of a 
culture of his right great toe taken at admission were 
positive for oxacillin or methicillin resistant 
staphylococcus aureus (OSRA or MSRA).  He was treated for 
this infection, and discharged on February 18, 1994.  He 
returned for hospitalization for treatment of osteomyelitis 
of the right first metatarsal head on March 8, 1994, and 
remained hospitalized until March 31, 1994.  Treatment for 
the MSRA infection, including intravenous antibiotics, was 
unsuccessful.  Ray amputation of the first metatarsal bone 
was recommended, with the warning that inaction could lead to 
below the knee amputation.  The veteran sought a second 
opinion and ultimately had his right great toe amputated at a 
private hospital in April 1994.  Cultures taken from his 
right great toe were positive for staphylococcus aureus.

In March 2000, a private physician who operated on the 
veteran, Dr. M., submitted a statement to the effect that the 
veteran's right great toe amputation was due to an infection 
and not to his diabetes mellitus.  Also submitted for the 
record is a lengthy March 2000 statement from another private 
physician, Dr. S.  Dr. S. asserts that the veteran had septic 
arthritis in his great toe with osteomyelitis and that MSRA 
was noted in cultures.  He states that MSRA is a hospital 
acquired pathogen.  He acknowledges that he did not have the 
opportunity to examine the VA treatment records prior to the 
amputation, but surmised that the veteran was probably 
exposed to the pathogen during the several months prior to 
April 1994. 

In April 2000, the Chief of Podiatry at a VA medical facility 
reviewed the claims file, including the VA treatment records, 
and issued an opinion.  He pointed out that the veteran 
tested positive at admission to the VA hospital in January 
1994 for OSRA, the same pathogen as MSRA.  He concluded that 
he had little doubt that the organism was present initially 
and that the veteran's ulcer, infections, and subsequent 
amputation were a result of his diabetic and neuropathic 
status.  

In March 2001, a specialist in infectious disease reviewed 
the claims file and submitted an opinion regarding the 
veteran's claim.  The specialist noted that MSRA/OSRA was not 
solely a hospital acquired pathogen, but that acquiring it 
outside the hospital setting was not common.  She also noted 
that the veteran could have been exposed to the pathogen 
during VA outpatient treatment prior to his January 1994 
hospitalization.  The specialist also stated that the course 
of the disease once acquired was not unusual for the natural 
progression of this particular problem.  

The medical evidence establishes that the veteran has 
additional disability, identified as amputation of his right 
great toe.  However, as noted above, the question is whether 
a causal connection between this amputation and VA treatment 
can be established.  Given the medical opinions of record, 
MSRA is noted to primarily be a hospital pathogen and the 
veteran could have been exposed to it during outpatient 
treatment at the VA prior to January 1994.  Moreover, the 
evidence suggests that the veteran's amputation was due to 
the MSRA infection which was nonresponsive to antibiotic 
treatment.  While there is no definite evidence as to the 
specific date of onset of the veteran's exposure to MSRA, and 
there is the remote possibility that exposure was incurred 
outside of his VA treatment, the Board finds that the 
evidence is at least in equipoise as to the onset of the 
veteran's MSRA infection.  Resolving doubt in the veteran's 
favor, as required by regulation, the Board finds that he 
contracted his MSRA infection of the right great toe during 
VA treatment.  38 C.F.R. § 3.102.

Having determined that the veteran's MSRA infection was 
incurred during VA treatment and that the infection was the 
primary cause of his right great toe amputation, the Board 
further notes that the requirements for establishing 
entitlement to benefits under 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358 are otherwise met.  There is no evidence to suggest 
that the veteran's MSRA infection was due to willful 
misconduct, that it was merely coincidental with VA 
treatment, or that it was a near certain result of proper VA 
treatment.  Furthermore, although continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized can preclude 
benefits, the veteran's authorized treatment was not for an 
MSRA infection, but for foot ulcers caused by diabetes 
mellitus.  Accordingly, while the progression of the 
veteran's infection was apparently normal or natural, this 
does not preclude benefits because it is not the underlying 
disease for which treatment was sought.  

The veteran has additional disability in the form of 
amputation of the right great toe, and this additional 
disability is reasonably related to his treatment at a VA 
medical facility.  Entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for this additional disability is 
established.
ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability identified as amputation of the 
right great toe as a result of treatment at VA facilities 
from 1992 to April 1994 is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

